Appeal from an order dismissing a proceeding brought pursuant to article 78 of the Civil Practice Act to compel the District Attorney of Orange County to file with the County Clerk of Orange County appellant’s purported confession of murder in the first degree, without prejudice to any remedies the appellant may have in the criminal action pending against her in the County Court, Orange County. Appellant is presently under indictment for manslaughter in the first degree. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldoek, Ughetta and Kleinfeld, JJ.